September 21, 1912.
On the 30th day of August, 1912, Hon. T.S. Sease, Circuit Judge, made an order enjoining the defendants "from taking any action looking to the amendment of the charter of either of the defendant corporations in the particulars shown by the resolutions and petitions of each defendant filed with the Secretary of State on the 23d of August and set forth in the record at this hearing." Pending their appeal from this order, the defendants have presented their petition to me, after due notice to the plaintiffs, asking for an order superseding the order of injunction and for a writ of mandamus requiring the secretary of state to sign and issue certificates of the proposed amendments to the charter of the corporation.
I express no opinion whatever as to the merits of the cause, which involves difficult questions of law, but refuse to supersede the order of injunction on the ground that petitioners have not clearly shown that, pending the appeal, it will result in irreparable injury or the miscarriage of justice. Andrews v. Sumter C.  R.E. Co., 87 S.C. 301.
The petition for mandamus requiring the Secretary of State to issue certificates of amendments cannot be granted while the injunction stands.
It is therefore ordered that the petition be dismissed. *Page 490